Citation Nr: 1043476	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  03-15 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected 
coronary artery disease (CAD), status post coronary artery bypass 
graft (CABG).  

2.  Entitlement to a compensable evaluation for a service-
connected anxiety disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran had active service from January to May 1944.                  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2002 and September 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In May 2008, the Board remanded this 
matter for additional development.  The case is again before the 
Board.          

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From September 1999 to August 25, 2009, the Veteran's heart 
disorder was not productive of acute congestive heart failure, a 
workload less than 5 METs, or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  

2.  From August 25, 2009, the record indicates that the Veteran 
has experienced left ventricular dysfunction with an ejection 
fraction at 50 percent, and a workload of greater than 3 METs but 
not greater than 5 METs.

3.  From May 2002, the Veteran's anxiety (whisch is more than 
mild and transient) has caused occasional occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent, for the 
Veteran's service-connected heart disorder, had not been met 
prior to August 25, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7005 (2010).

2.  From August 25, 2009, the criteria for a disability 
evaluation of 60 percent, for the Veteran's service-connected 
heart disorder, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7005 (2010).  

3.  From May 31, 2002, the criteria for a disability evaluation 
of 30 percent, for the Veteran's service-connected anxiety 
disorder, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9413 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed for 
appellate purposes.  The Board will then address the merits of 
the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claims, and 
whether the claims have been fully developed in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  

VA provided the Veteran with several notification letters dated 
between October 2006 and January 2009.  38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159.  The Veteran was informed of the elements of his 
claims, and of the evidence necessary to substantiate the claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  See also 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009) (notice 
need not be Veteran specific, provide alternative diagnostic 
codes or ask the Veteran to submit evidence indicative of daily 
life impairment).  The Veteran was advised of the respective 
duties of the VA and of the Veteran in obtaining evidence needed 
to substantiate his claims. VA requested from the Veteran 
relevant evidence, or information regarding evidence which VA 
should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also 73 Fed. Reg. 23353 (the requirement of requesting that 
the claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary [effective 
May 30, 2008] during the course of this appeal, and this change 
eliminates the fourth element of notice as required under 
Pelegrini).  And, though the Veteran was not provided with 
complete VCAA notification prior to either adverse rating 
decision on appeal, following full notification the RO 
readjudicated his claims in supplemental statements of the case 
of record.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2007) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  See also Overton v. Nicholson, 
20 Vet. App. 427 (2006) (a timing error may be cured by a new 
VCAA notification letter followed by a readjudication of the 
claim).  Based on this background, the Board finds VA's untimely 
notice in this matter to be harmless error.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.

The VCAA provides that the assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary, 
as further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  VA 
obtained medical records relevant to this appeal.  And the 
Veteran has undergone VA medical examinations for his claims.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal. Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claims here.

II.  The Merits to the Claims for Increased Rating

The Veteran underwent VA treatment for a heart disorder in 1997.  
In September 1999, the Veteran claimed service connection for a 
heart disorder due to the 1997 VA treatment.  See 38 U.S.C.A. 
§ 1151.  In a November 2000 rating decision, the RO denied the 
Veteran's claim.  In March 2002, however, the RO, subsequent to a 
notice of disagreement contesting the November 2000 denial, 
granted service connection under 38 U.S.C.A. § 1151 for coronary 
artery disease, status post coronary artery bypass graft.  In 
that March 2002 decision, the RO assigned a 30 percent rating, 
effective September 14, 1999.  The Veteran appealed the assigned 
rating.  That issue remains on appeal.  

In May 2002, the Veteran claimed service connection for a 
psychiatric disorder as secondary to his service-connected heart 
disorder.  38 C.F.R. § 3.310 (2010).  In a September 2003 rating 
decision, the RO granted service connection for an anxiety 
disorder.  The RO assigned a noncompensable evaluation, effective 
May 31, 2002.  The Veteran appealed that assigned rating as well, 
which also remains on appeal.  

In this decision, the Board must review the evidence of record, 
and must determine whether ratings in excess of 30 and 0 percent, 
for CAD and anxiety, respectively, have been warranted during the 
appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(in cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim).

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the 
Veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 
5107(b).

The Board will address the Veteran's claims for increase 
separately below.

      A.  CAD

The Veteran's heart disorder is rated under Diagnostic Code 7005 
of 38 C.F.R. § 4.104.

The rating formula for CAD under DC 7005 incorporates objective 
measurements of the level of physical activity, expressed 
numerically in METs, at which cardiac symptoms develop.  MET (one 
metabolic equivalent) is the energy cost of standing quietly at 
rest and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  See 38 C.F.R. § 4.104, Note 
2.  METs are measured by means of a treadmill test, if possible.  
Id.

Ratings of 10, 30, 60, and 100 percent are authorized under DC 
7005.  As noted earlier, the Veteran has received a 30 percent 
rating during the period of appeal.  As such, the Board will 
limit its analysis to whether a rating of 60 or 100 percent has 
been warranted here.

Under DC 7005, a 60 percent rating is warranted where there is 
more than one episode of acute congestive heart failure in the 
past year; or where a workload of greater than 3 METS but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or where there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 100 
percent rating requires chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005.

The relevant evidence of record dated since September 1999 
consists of private and VA treatment records, VA compensation 
examination reports dated in December 2001 and November 2009, and 
the Veteran's statements.  For the reasons detailed below, the 
Board finds a rating in excess of 30 percent unwarranted prior to 
August 25, 2009, but finds a 60 percent rating warranted since 
then.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In many statements of record since his claim in September 1999 
the Veteran has indicated that his heart disorder has caused him 
shortness of breath, chest pain, syncope, and fatigability.  
Initially, the Board notes that laypersons are generally not 
capable of opining on matters requiring medical knowledge (e.g., 
whether a disorder relates to service).  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  However, lay testimony 
is competent to establish the presence of observable 
symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Indeed, when a condition has unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  As such, the lay evidence 
describing the symptoms associated with the Veteran's heart 
disorder is of probative value with regard to the issue of 
whether the Veteran experiences observable symptoms such as 
dyspnea, fatigue, angina, dizziness, or syncope.  The Board also 
notes however, that the existence of these symptoms is not 
sufficient to warrant an increase in excess of 30 percent under 
DC 7005.  Medical rather than lay evidence must also indicate the 
requisite METs measurements or ejection fraction scores to 
warrant an increase, or indicate heart failure.  See 38 C.F.R. § 
4.104, Diagnostic Code 7005.

In search of this data, the Board reviewed the December 2001 VA 
examination report.  The examiner stated that several stress 
tests since 1997 had indicated "mild ischemia" and "no new 
ischemia".  He stated that the tests indicated no evidence of 
failure of bypass surgery.  The examiner noted evidence of 
exercise tolerance decreasing, with increasing fatigability, but 
stated that the Veteran's ejection fraction was "at near 
normal."  The examiner did not indicate any recent congestive 
heart failure, a workload of less than 5 METs, or an ejection 
fraction of 50 percent or lower.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7005.

The Board also reviewed and analyzed the volumes of VA and 
private medical treatment records, seeking whether the criteria 
for a 60 percent rating has been established there.  Prior to 
August 25, 2009, none of these records indicated that, after 
September 1999, the Veteran had experienced congestive heart 
failure, a workload of less than 5 METs, or an ejection fraction 
of 50 percent or lower.  See 38 C.F.R. § 4.104, Diagnostic Code 
7005.  Rather, these treatment records indicated, prior to August 
2009, normal stress test results with scores indicative of 30 
percent impairment under DC 7005.  An August 2001 stress test 
indicated normal results.  A March 2003 stress test indicated 
normal myocardial perfusion study, no ischemia or infarction, no 
chest discomfort, no wall motion abnormities, and an ejection 
fraction of 51%.  An April 2003 study indicated normal left 
ventricular function with an ejection fraction of 55-60%.  A 
March 2004 stress test indicated no ischemia or infarctions, METs 
of 5.20, and an ejection fraction score of 56%.  VA treatment 
records dated from 2003 to 2009 repeatedly refer to the Veteran's 
"stable CAD."    

However, a private treatment record dated August 25, 2009 
indicates that the Veteran underwent testing that showed a METs 
score of 4.6 with an ejection fraction of 50-55%.  The report 
indicated moreover that testing was prompted by the Veteran's 
complaints of syncope.  These findings are supported by the 
November 2009 VA report, which notes the Veteran's complaints of 
fatigue, weakness, confusion, angina, dyspnea, and syncope, and 
noted the 4.6 METs figure.  

Based on this evidence, the Board finds a rating in excess of 30 
percent unwarranted prior to August 25, 2009.  But a 60 percent 
rating has been warranted since then.  38 C.F.R. § 4.104, DC 
7005.  

The Board has reviewed the record to determine whether the next 
highest rating of 100 percent has been warranted here during the 
appeal period.  Again, under DC 7005, a 100 percent rating is 
warranted for CAD where the record indicates chronic congestive 
heart failure, a workload of 3 METs or less, or an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic 
Code 7005.  These criteria have not been approximated in the 
examinations just discussed, or in the VA treatment records dated 
to as recent as October 2009.  

In summary, a 30 percent rating is warranted for service-
connected CAD prior to August 25, 2009.  A 60 percent rating has 
been warranted since then.  See Fenderson, supra.  The 
preponderance of the evidence is against an evaluation in excess 
of that granted here.  38 U.S.C.A. § 5107(b).

      B.  Anxiety 

In several final rating decisions, the Veteran was denied service 
connection for anxiety.  See 38 C.F.R. §§ 3.156, 20.200.  On May 
31, 2002, the Veteran filed a claim to reopen a service 
connection for anxiety.  In that claim, he argued that his 
anxiety was secondary to his service-connected heart disorder.  
See 38 C.F.R. § 3.310.  As noted, service connection for anxiety 
was granted in September 2003.  

In the September 2003 rating decision, the RO service connected 
the Veteran's anxiety disorder under DC 9413 of 38 C.F.R. § 
4.130.  Under that code, ratings of 0, 10, 30, 50, 70, and 100 
percent may be assigned.  As indicated, the RO has found a 0 
percent rating warranted here from the date of the Veteran's 
claim on May 31, 2002.  The Board will now determine whether a 
compensable rating has been warranted during the appeal period.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.    

Under DC 9413, a 10 percent disability evaluation is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication. 

A 30 percent disability rating is warranted where there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep impairment, 
and mild memory loss. 

A 50 percent rating is warranted under DC 9411 for occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and the inability to 
establish and maintain effective relationships.

A 100 percent evaluation is under DC 9411 for total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9413.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In this matter, the relevant evidence of record consists of VA 
treatment records, VA compensation examination reports dated in 
May 2003 and June 2010, and the Veteran's statements.  Based on 
this evidence, the Board finds a 30 percent rating warranted from 
the date of claim on May 31, 2002.  As the evidence below 
demonstrates, the symptomatology associated with the Veteran's 
disorder has caused occasional and intermittent difficulties due 
to depression, anxiety, and sleep impairment.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.

The Board has reviewed voluminous VA treatment records dated 
between May 2002 and October 2009.  These records, in addition to 
the May 2003 VA report, are consistent in showing that the 
Veteran has reported feeling depression and anxiety, having a 
diminished memory, and experiencing poor sleep and frequent 
nightmares.  These records also consistently show an impression 
among treating personnel that the Veteran is tense and nervous, 
and has a restricted affect.  

But these records also note the Veteran as alert, intact 
cognitively, active, oriented, congruent, goal directed, 
cooperative, behaved, coherent, relevant, in no acute distress, 
with good hygiene, good eye contact, normal speech and mentation, 
normal psychomotor activity, fair judgment and insight, and 
without delusions, paranoia, hallucinations, psychoses, or 
suicidal/homicidal ideations.  

The record does contain some inconsistency with regard to the 
Global Assessment of Functioning (GAF) scores assigned to the 
Veteran.  See Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), 5th edition, published by the American 
Psychiatric Association.  On the one hand, the May 2003 VA 
examiner assigned the Veteran a GAF score of 48, and stated the 
past year's score was likely 50.  Moreover, the Veteran was 
assigned a GAF score of 49 in September 2003, a 50 in November 
2003, a 50 in May 2005, and a 45 in October 2006.  Scores under 
50 indicate "major impairment" in several areas of life and even 
some impairment in reality testing or communication (e.g., 
illogical, obscure, or irrelevant speech).  See Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), 5th edition, 
published by the American Psychiatric Association.  

On the other hand, the Veteran has been assigned higher GAF 
scores indicating mild impairment.  In November 2005, the 
Veteran's treating VA physician assigned a score of 65.  In 
December 2006, a 60 was assigned, while GAF scores of 65 were 
assigned in February and June 2008.  

To reconcile these varying scores, the Board relied on the June 
2010 VA compensation examination report of record, which 
indicated that the examiner reviewed the claims file.  

The June 2010 VA examiner noted that the assigned GAF scores have 
indicated impairment ranging from "serious to mild symptoms."  
She noted that the Veteran occasionally experienced difficulties 
with his disorder.  She noted the Veteran's report of feeling 
sadness "most of the time" unless he is able to "get out and 
get into something."  She indicated that the Veteran reported 
boredom, and depression and frustration with his inability - due 
to medical reasons - to engage in outdoor activities more.  The 
Veteran complained of low energy.  The Veteran also reported 
continuing sleep problems and consequent frequent napping.  He 
indicated concentration and memory problems as well, which the 
examiner characterized as "age-related cognitive decline."  The 
Veteran also complained of anxiety around crowds, and 
irritability.        

But the examiner also noted that the Veteran has experienced 
relief in recent years.  She noted that the Veteran had been 
married once, for 65 years, and has good family and 
community/social relationships.  And consistent with the earlier 
medical evidence, the examiner found the Veteran alert, intact 
cognitively, active, oriented, congruent, goal directed, 
cooperative, friendly, attentive, well behaved, coherent, 
relevant, in no acute distress, with good hygiene, good impulse 
control, good eye contact, normal speech and mentation, normal 
psychomotor activity, fair judgment and insight, and without 
panic attacks, obsessive/ritualistic behavior, delusions, 
paranoia, hallucinations, psychoses, or suicidal/homicidal 
ideations.  

The June 2010 examiner assigned the Veteran a GAF score of 59, 
which indicates moderate impairment.  And in closing her report, 
she specifically found that impairment from the Veteran's anxiety 
was not total, and that it did not cause deficiencies or reduced 
reliability in most areas of his life.  Rather, the examiner 
specifically endorsed the criteria for a 30 percent evaluation 
under DC 9413, by finding that the anxiety caused the Veteran an 
"occasional decrease in work efficiency" and "intermittent 
periods of inability to perform occupational tasks."  See 
38 C.F.R. § 4.130.  

After reviewing the entire record, the Board finds that this 
examiner's assessment characterizes the nature of the Veteran's 
disorder since May 2002.  The record contains several references 
to the Veteran's depression and anxiety, and his difficulty 
engaging in social activities, or work-type activities on his 
farm.  But the record also shows that, in general, the Veteran 
has functioned well, and has retained a sound mind.  

As such, a compensable rating of 30 percent has been warranted in 
this matter since the date of the Veteran's claim in May 2002.  
See Fenderson, supra.  But the preponderance of the evidence is 
against an evaluation in excess of that granted here.  The 
benefit-of-the- doubt rule does not apply therefore to any claim 
for an additional increase beyond that granted in this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the Board has also considered the issue of whether a 
schedular evaluation assigned for either of the Veteran's 
disorders is inadequate, thus requiring that the RO refer a claim 
to the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 
Vet. App. 242 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when raised 
by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, the Board must then consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not required.  
38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate. 
Specifically, when comparing the Veteran's overall disability 
picture with the level of disability contemplated by the Rating 
Schedule, the schedular evaluations regarding the Veteran's CAD 
and anxiety are not inadequate.  As noted above, the Veteran will 
receive increased evaluations in this decision.  A higher 
schedular rating would be warranted here for worse symptoms, but 
the medical evidence reflects that such findings are not present 
in this case.  Therefore, the respective schedular evaluations 
are adequate and no referral is required.


ORDER

1.  Entitlement to a rating in excess of 30 percent, for service-
connected CAD, is denied prior to August 25, 2009.  

2.  From August 25, 2009, entitlement to a 60 percent disability 
evaluation, for service-connected CAD, is granted, subject to 
regulations governing the payment of monetary awards.

3.  From May 31, 2002, entitlement to a 30 percent disability 
evaluation, for service-connected anxiety, is granted, subject to 
regulations governing the payment of monetary awards.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


